Citation Nr: 1037138	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected major depression.

2.  Entitlement to an initial rating in excess of 30 percent for 
service-connected migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus, bilateral hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 
2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, established service connection 
for major depression, evaluated as 30 percent disabling; 
bilateral pes planus, bilateral hallux valgus deformity, 
evaluated as 10 percent disabling; and migraine headaches, 
evaluated as 10 percent disabling.  All of these ratings were 
effective from September 6, 2007.  A subsequent September 2008 
decision review officer decision increased the assigned ratings 
for major depression to 50 percent, and migraine headaches to 30 
percent, both effective from September 6, 2007.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2010.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons stated below, the Board finds that further 
development is required with respect to the Veteran's appellate 
claims.  Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

As an additional matter, the Veteran indicated at her 
August 2010 hearing that she has back problems secondary 
to the altered gait caused by her service-connected 
bilateral pes planus.  However, service connection was 
previously denied for lumbar spondylosis (claimed as low 
back pain, spasms, arthritis, sacroiliitis and spina 
bifida) by a September 2008 rating decision.  Therefore, 
the Veteran's testimony appears to be a request to reopen 
this previously denied claim, especially as it does not 
appear the issue of secondary service connection was 
raised at the time of the September 2008 rating decision.  
This matter is referred to the RO for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA 
examinations in November 2007 which evaluated the symptomatology 
of the service-connected major depression, migraine headaches, 
and bilateral pes planus.  However, at the August 2010 hearing, 
the Veteran intimated that these examinations did not adequately 
evaluate these disabilities.  Moreover, the representative also 
indicated that these disabilities have increased in severity 
since that examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  Consequently, the Board 
concludes that this case should be remanded for a new examination 
to evaluate the nature and severity of the Veteran's service-
connected major depression, migraine headaches, and bilateral pes 
planus.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that the Veteran indicated at her August 
2010 hearing that she has had recent treatment for her service-
connected major depression, migraine headaches, and bilateral pes 
planus.  For example, she testified that she had regular 
treatment at the VA for her major depression, including a 
private, fee-basis psychiatrist during the past year.  See 
Transcript pp. 10-12.  She also stated that she last visited with 
her VA psychiatrist approximately two weeks prior to the August 
2010 hearing.  See Transcript p. 27.  It was also stated that 
records dated in January and March 2010 included specific 
findings regarding her bilateral pes planus, but no such 
treatment records appear to be on file.  Id.  The Veteran also 
referred to certain private neurologist's records.  However, the 
last time the RO specifically evaluated the current appellate 
claims was via the September 2008 Statement of the Case (SOC), 
and these records were not considered at that time.  In fact, the 
latest records reviewed appear to have been dated in August 2008.

The Board acknowledges that the Veteran submitted such records 
directly to the Board, accompanied by a waiver of having these 
records initially reviewed by the agency of original jurisdiction 
in accord with 38 C.F.R. § 20.1304.  Nevertheless, it is not 
clear whether all of the treatment records which have come into 
existence since the September 2008 SOC are on file.  This is of 
particular significance as the Veteran has indicated her 
treatment has primarily been through VA.  Under the law, VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the record 
assembled for appellate review.  38 U.S.C.A. § 5103A(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  
Moreover, as detailed above, a remand is already required to 
accord the Veteran new examinations of her service-connected 
major depression, migraine headaches, and bilateral pes planus.  
Consequently, the Board concludes that a remand is necessary to 
ensure there are no outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for her service-
connected major depression, migraine 
headaches, and bilateral pes planus since 
August 2008.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded new medical examination(s) to 
evaluate the current nature and severity of 
her service-connected left knee and lumbar 
major depression, migraine headaches, and 
bilateral pes planus.  The claims folder 
should be made available to the examiner(s) 
for review before the examination(s).

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) to 
ensure that it is/they are responsive to 
and in compliance with the directives of 
this remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative should 
be furnished a Supplemental SOC (SSOC), which addresses all of 
the evidence obtained after the issuance of the September 2009 
SOC, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


